Judgment unanimously reversed and petition dismissed. Memorandum: In this CPLR article 78 proceeding challenging petitioner’s removal from a prison job assignment without a disciplinary hearing, Special Term correctly held that such a hearing was not required. Petitioner had no statutory guarantee that he would keep his kitchen job and prison officials could remove him from that assignment at any time without a hearing (Matter of Duval v Smith, 50 AD2d 1066,1067). It is additionally noted that transfer from one job to another is not one of the permitted dispositions at either a violation hearing or a disciplinary hearing (see 7 NYCRR 252.5,253.7,254.7). Thus, respondent’s conduct did not amount to disciplinary action. Therefore, the court erred in directing that petitioner be compensated from the time his assignment was terminated to the date of reassignment to a new job at the rate of pay he was earning at the time of his termination. (Appeal from judgment of Supreme Court, Wyoming County, Doyle, J. — art 78.) Present — Dillon, P. J., Doerr, Denman, O’Donnell and Moule, JJ.